Name: Commission Regulation (EEC) No 3189/87 of 23 October 1987 fixing the prices to be used to calculate the value of agricultural products in intervention storage and to be carried forward to 1988
 Type: Regulation
 Subject Matter: prices;  trade policy
 Date Published: nan

 No L 304/ 12 Official Journal of the European Communities 27. 10 . 87 COMMISSION REGULATION (EEC) No 3189/87 of 23 October 1987 fixing the prices to be used to calculate the value of agricultural products in intervention storage and to be carried forward to 1988 THE COMMISSION OF THE EUROPEAN COMMUNITIES, HAS ADOPTED THIS REGULATION : Having regard to the Treaty establishing the European Economic Community, Article 1 Having regard ' to Council Regulation (EEC) No 1883/78 of 2 August 1978 laying down general rules for the finan ­ cing of intervention by the Guarantee Section of the European Agricultural Guidance and Guarantee Fund ('), as last amended by Regulation (EEC) No 2095/87 (2), and in particular the first subparagraph of Article 8 thereof, The carry-over prices to be used to calculate the value of agricultural products in intervention storage and to be carried forward to the 1988 financial year shall be recorded by the paying agencies for the agricultural products in public intervention storage under their responsibility at 30 September 1987. The Member States shall notify the Commission not later than 30 November 1987 and the carry-over prices recorded . Whereas Council Regulation (EEC) No 3183/87 of 19 October 1987 laying down special rules for the financing of the common agricultural policy (3) introduces a tempo ­ rary alteration to the system of advances ; whereas Commission Regulation (EEC) No 3184/83 (4), as last amended by Regulation (EEC) No 3188/87 (*), provides, for expenditure for public storage operations, for the latter to be declared on the basis of accounts as at 30 September ; whereas the value of the stocks at the end of the year must therefore be calculated on the basis of the stocks at 30 September ; Article 2 The carry-over price of a stored product shall be the average buying-in price for the accounting period just ended, account being taken of stock carried over from the preceding accounting period assessed at the preceding carry-over price and also of the depreciations carried out in the accounting period . Whereas the products stored are valued generally at a carry-over price which corresponds to the average buying-in price ; whereas , to that end, the actual prices paid by the ^intervention agencies during the period from 1 December 1986 to 30 September 1987, including stocks carried forward from 1986 and entered in the accounts on 1 December 1986 at the carry-overprice, should be used as a basis : Article 3 As regards the prices to be applied pursuant to Article 4 (3) of Council Regulation (EEC) No 3247/87 (*) in the case of an accident, and for transfers of agricultural products between two intervention agencies as provided for in Regulations (EEC) No 1322/85 f7), (EEC) No 1341 /86 (8) and (EEC) No 1870/87 (9), the Commission shall establish the carry-over prices on the basis of the carry-over prices recorded in accordance with Article 1 . Whereas the carry-over prices must be established by the paying agencies for intervention products stored under their responsibility and for which the expenditure is to be declared in the annual accounts referred to in Article 4 ( 1 ) of Regulation (EEC) No 1883/78 ; Article 4 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. Whereas the measures provided for in this Regulation are in accordance with the opinion of the EAGGF Committee, (') OJ No L 216, 5 . 8 . 1978 , p. 1 . (2) OJ No L 196, 17 . 7 . 1987, p. 3 . (3) See page 1 of this Official Journal . 0 OJ No L 320, 17 . 11 . 1983 , p. 1 . (*) See page 9 of this Official Journal . (6) OJ No L 327, 14 . 11 . 1981 , p. 1 . 0 OJ No L 137, 27. 5 . 1985, p. 44. (8) OJ No L 119, 8 . 5 . 1986, p. 30 . O OJ No L 176, 1 . 7 . 1987, p. 31 . 27 . 10 . 87 Official Journal of the European Communities No L 304/ 13 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 23 October 1987 . For the Commission Frans ANDRIESSEN Vice-President /